Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed on 10/29/2021 has been entered. Applicant has amended claims 1-6, 8, 9, 11-13 and 18-20 and canceled claim 7. Currently claims 1-6 and 8-20 are pending in this application. 

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fails to teach “the certificate is generated using the message, and generating the certificate comprises: concatenating the message with the public key to provide first data; encrypting the first data using a private identifier to provide second data; and encrypting the second data using a private key to provide the certificate; and sending, by the computing device, the public identifier, the certificate, and the public key to the host device, wherein the host device is configured to verify the identity of the computing device using the public identifier, the certificate, and the public key” as required by claim 1 and similarly by claims 11 and 18 and when taken into the context of the claim as a whole. 
Dependent claims are allowed due to dependency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P. Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.